Opinion issued September 4, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-00821-CR
          01-03-00822-CR
____________

SANTOS IVAN CASTRO, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause Nos. 900235 and 942370



MEMORANDUM  OPINION
	We are without jurisdiction to entertain the above-referenced appeals. 
Appellant was sentenced in these cases on June 13, 2003.  No motion for new trial
was filed.  The deadline for filing notice of appeal was therefore Monday, July 14,
2003, because the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P.
4.1(a), 26.2(a)(1).
 Notice of appeal was deposited in the mail on July 30, 2003, according to
the postmark on the copy of the envelope included in the clerk's records.  Because the
notice of appeal was mailed after the filing deadline, it did not comply with Rule 9.2
of the Texas Rules of Appellate Procedure, the "mailbox rule."  See Tex. R. App. P.
9.2(b).
	We therefore dismiss the appeals for lack of jurisdiction.  Slaton v. State,
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).